PD-0381-15
                                    PD-0381-15                                  COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                               Transmitted 4/2/2015 4:32:35 PM
 April 2, 2015                                                                   Accepted 4/2/2015 4:47:29 PM
                                               PD                                                 ABEL ACOSTA
                                                                                                          CLERK
                                       NO. 02-13-00380-CR

 STATE OF TEXAS                                   §                          IN THE


 VS.                                              §                       COURT OF



 ADRIAN LEE WHITEMON                              §                  CRIMINAL APPEALS

             APPELLANT'S MOTION FOR EXTENSION OF TIME
             TO FILE PETITION FOR DISCRETIONARY REVIEW
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        Comes now Appellant, and files this Motion for the Court to extend the time for filing of

Appellant's PDR and shows the Court the following:

        1. Appellant was convicted of Possession of Control Substance 4-200G-PG1 on Cause

Numbers, 1209550D styled "The State of Texas v. Adrian Lee Whitemon” in the 432nd District

Court of Tarrant County, Texas. Appellant was sentenced to thirty-five years confinement in the

Institutional Division of the Texas Department of Corrections on August 01, 2013.

        2. Appeal was perfected by notice of appeal filed on August 16, 2013. A motion for new

trial was filed. Appellant’s appeal was affirmed by the Second Court of Appeals on March 05,

2015.

        3. Appellant's PDR is due in the Court of Criminal Appeals on April 02, 2015.

        4. Appellant seeks an extension of forty-five days within which to file the PDR. There

has not been any previous extensions of time requested to file PDR.

        5. This extension is not requested for purposes of delay but rather to adequately brief the

legal issues for appeal and insure justice is done.
       6. The Appellant’s initial Appeal was affirmed by the Court of Appeals on March 05,

2015. Since this date, counsel for Appellant has been in trial or preparing for trial on major cases,

Styled “The State of Texas vs. Jacqueline Plack” in 432nd District Court, on a Roberry case.

AThe State of Texas vs. Kendrick Malone@ in the Criminal District Court No. 1, on a Aggravated

Assault Deadly Weapon case, AThe State of Texas vs. Dax Morgan @ in the 415th Criminal

District Court in Parker County , Indecency with a child sexual contact and Poss with intent to

Promote Child Pornography cases,

        These cases were or are all contested trials and Counsel for Appellant is either preparing

them for trial or actually in trial, as well as handling many other cases. It has not been possible

for Counsel to complete the PDR due to this large number of court settings and serious cases

which went or are going to lengthy jury trials.

       Appellant’s attorney apologies to the Court for requesting an extension of time; however,

counsel’s unexpected trial schedule has prohibited counsel’s ability to prepare the PDR.

        An extension of forty-five days will be necessary and adequate to allow the completion

of the PDR.

       WHEREFORE, ALL PREMISES CONSIDERED, Appellant prays that the Court

grant an extension of forty-five days to file the PDR.

                                               Respectfully submitted,
                                               Lisa Mullen
                                               _________________________
                                               /s/Lisa Mullen
                                               Attorney at Law
                                               3149 Lackland Road, Suite 102
                                               Fort Worth, Texas 76116
                                               817-332-8900
                                               Fax: 817-332-8904
                                               SBN: 03254375
                                               lisa@mullenlawoffice.com
                            CERTIFICATE OF SERVICE

       This is to certify that on April 02, 2015 a true and correct copy of the above and

foregoing document was served with the Tarrant County District Attorney's Office, 401

West Belknap, Fort Worth, Texas, 76196, by U.S. Postal Mail.




                                               Lisa Mullen
                                              ________________________________
                                               /s/Lisa Mullen
                                               Attorney at Law




                     CERTIFICATE OF CONFERENCE

       I, Lisa Mullen, certify that I have conferred with Counsel for the State and they

do not oppose the granting of Appellant’s Motion for Extension of Time to file

Appellant’s PDR.


                                             Lisa Mullen
                                             ________________________
                                             /s/ Lisa Mullen
                                     AFFIDAVIT



THE STATE OF TEXAS

COUNTY OF TARRANT

       I, Lisa Mullen, Attorney at Law, being duly sworn, on my oath say that the facts

stated in the foregoing motion are true and correct to the best of my knowledge.




                                                            Lisa Mullen
                                                            _______________________
                                                            /s/Lisa Mullen
                                                            Attorney at Law
                                                            State Bar Number: 03254375


Subscribed to and sworn before me on this date: April 02, 2015




                                                    Nancy Mata Martinez
                                                    ________________________
                                                    /s/ Nancy Mata Martinez
                                                    Notary Public for The State


My Commission expires: August 31, 2016